Citation Nr: 0825030	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-35 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1964 to February 
1967.  He died in March 2006.  The appellant is the veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  

In January 2007, the appellant testified at a personal 
hearing at the RO.  A transcript from the hearing has been 
associated with the claims file.

FINDINGS OF FACT

1.  The veteran died in March 2006; a certificate of death 
provides that the immediate cause of death was hepatocelluar 
cancer due to (or as a consequence of) a hepatitis C 
infection.

2.  At the time of the veteran's death, he was service-
connected for post-traumatic stress disorder (PTSD), 
evaluated at 50 percent and pes planus, evaluated at 30 
percent.  The veteran was awarded a 100 percent total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), effective April 1999. 



3.  Hepatocelluar cancer due to (or as a consequence of) a 
hepatitis C infection did not have its onset during active 
service or result from disease or injury in service, or from 
a service-connected disability.

4.  The veteran was not evaluated as totally disabled due to 
service-connected disabilities for ten continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his discharge from service in 
February 1967 for a period of not less than five years 
immediately preceding death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A & 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2007).

2.  DIC benefits under 38 U.S.C.A. § 1318 are not warranted.  
38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.22, 20.1106 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death

The appellant contends that the veteran's death due to 
hepatocelluar cancer was a result of exposure to the 
hepatitis C virus while serving in Vietnam.  

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a); see also 38 U.S.C.A. §§ 
1110,1112, 1310.  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
may be granted for a disability due to disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the veteran has been 
established there must be, (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the disability that 
caused death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The veteran's March 2006 Certificate of Death discloses the 
immediate cause of death as hepatocelluar cancer (incurred 
four months prior to service) due to or as a consequence of a 
hepatitis C infection (incurred 38 years prior to service).  
At the time of death, he was service-connected for post-
traumatic stress disorder (PTSD), evaluated at 50 percent and 
pes planus, evaluated at 30 percent, and was in receipt of a 
TDIU.  

The veteran's service treatment records (STRs) reveal no 
record of symptoms associated with hepatitis C or any other 
disease of the liver during active service.  

In January 2006 RO, the RO requested treatment records from 
the University of Texas Medical Branch Hospital from January 
1967 to December 1968.  In response, the University of Texas 
Medical Branch Hospital provided the RO with records from 
1975 to 1978, which showed the veteran was diagnosed and 
treated for hepatitis B.  While the veteran asserts that he 
was seen within one year of separation from service for liver 
problems, including hepatitis, at the University of Texas 
Medical Branch Hospital, the records obtained contradict this 
account.  The Board, therefore, does not find the veteran's 
assertion that he had liver disease going back to 1967 and 
1968 credible.

The post-service medical records otherwise include VA 
treatment records in the claims file encompass the period of 
March 1971 to April 1999 for service-connected disabilities 
and December 1995 to January 2006 for abdominal pain and 
liver problems. Private treatment records are from 1975 to 
February 2006.  The VA treatment records disclose the March 
1996 hepatitis C diagnosis.  Altogether, these records 
disclose the extensive treatment received for hepatitis 
infections, liver disorders, and gastrointestinal disorders.  
The private medical records disclose the January 1975 
hepatitis B diagnosis, as discussed above, which appears to 
have resolved without residuals and report the progress of 
the hepatitis C treatments.  Indeed, no physician, VA or 
private, attributed the hepatoma or the hepatitis C to 
service.  

More importantly, the March 2007 VA examination provides a 
definitive explanation regarding the etiology of the 
veteran's hepatitis C infection.  The examiner noted 
hepatitis B infection signs were negative when the veteran 
tested positive for hepatitis C in 1996, nearly thirty years 
after service. The VA examiner also stated the following: 
"it is less likely than not the hepatoma and hepatitis which 
was responsible for the veteran's death were related to 
brief, singular exposures to low risk blood and body fluids 
of fellow soldiers while he served in combat in Vietnam."  
Rather the VA examiner focused on the veteran's history of IV 
drug use by stating: "the preponderance of evidence is that 
he contracted viral hepatitis, both hep [sp] B and C, via IV 
drug abuse, and that it occurred years following his active 
duty tenure."  Regarding the veteran's history of hepatitis 
infection and its etiology, the Board finds the VA examiner's 
report probative because the examination report contained a 
disclosure noting the claims file was reviewed in detail and 
the opinion was supported by a rationale.  See Owens v. 
Brown, 7 Vet. App. 59, 68 (1994); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  

The Board also acknowledges the January 2007 testimony 
provided by the appellant.  The Board did not find the 
testimony probative because the appellant could not provide 
specific answers to questions regarding needle usage and the 
recollection of treatment from 1967 to 1968.  (See page 3 
personal hearing transcript).  In fact, the March 2007 VA 
examination was scheduled in order to ascertain whether 
hepatitis C manifested itself in service.  (See page 4 
personal hearing transcript).  

The evidence of record clearly shows that the veteran's 
hepatitis infections did not occur until after service.  
Eight years passed after separation from service before the 
occurrence of the 1975 hepatitis B infection and then 
followed by a twenty year period before the 1996 hepatitis C 
diagnosis was made.  In any case, the hepatitis B infection 
appears to have resolved with treatment, and there has been 
no medical evidence detailing a connection between the 
hepatitis B in 1975 and the hepatitis C incurred in 1996, 
some 21 years later.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Even as the Board acknowledges the disease causing the 
veteran's death as noted on the Certificate of Death, service 
connection could not be established because neither the 
principal nor a contributory cause of death would be a 
disability for which the veteran was or should be service-
connected, as demonstrated by the evidence of record.  
Although the death certificate notes that the underlying 
cause of death was hepatitis C infection contracted 38 years 
prior to death, the medical evidence of records reveals that 
the first evidence of hepatitis C was in 1996, nearly 30 
years after separation from service.  The veteran's STRs show 
no treatment for any hepatitis disease.  As there is no 
medical evidence of in-service occurrence or aggravation of 
hepatitis B or C and no medical nexus opinion attributing the 
veteran's cause of death and a hepatitis disease to service, 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.  

Having carefully examining the evidence of record and the 
applicable law, the Board finds the preponderance of the 
evidence is against the claim.  Service connection is not 
warranted on the theory that the veteran's hepatoma and 
hepatitis C infection developed from active service.  The 
Board has also considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dependency and Indemnity Compensation (DIC) Benefits 

The appellant is also claiming a benefit under 38 U.S.C.A. 
§ 1318.  If, as in the present case, the veteran's death is 
not determined to be service-connected, a surviving spouse 
may still be entitled to DIC benefits under 38 U.S.C.A. § 
1318 if, at the time of the veteran's death, the veteran had 
a service-connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death, had a service-connected disability rated 
totally disabling for five years or more following his 
separation from active military service, or had a service-
connected disability rated totally disabling of not less than 
one year preceding death if the veteran was a prisoner of war 
(POW) who died after September 30, 1999.  See 38 U.S.C.A. § 
1318.

In this case, the record does not reflect that the veteran 
satisfied either criteria.  A December 1999 RO rating 
decision awarded the veteran a 100 percent evaluation for 
total disability, effective April 1999.  Prior to that time, 
the veteran was evaluated at less than 100 percent disabled.  
As the veteran died in March 2006, his total rating was not 
in effect for 10 years at the time of his death.  The claims 
file does not contain evidence to show the veteran was a POW.  
As such, the statutory criteria for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 are not met.

Because the appellant does not meet the basic criteria under 
the law for eligibility for DIC benefits under 38 U.S.C.A. § 
1318, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal for DIC benefits under 38 U.S.C.A. § 1318 is 
denied as a matter of law.  

Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  See Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated April 2006, the appellant was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  The appellant was told what information to provide, 
and what information and evidence VA would attempt to obtain.  
The appellant was, in essence, told to submit all relevant 
available evidence pertaining to the veteran.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the appellant's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a section 5103(a) compliant notice.

In this case, the VCAA duty to notify has not been satisfied 
with respect to all  elements of the Hupp notice.  The April 
2006 VCAA notice only stated that a DIC claim is supported by 
evidence showing the veteran died while on active duty or 
from a service-connected injury or disease.  In spite of the 
deficiency, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.

The appellant was represented by a service organization 
throughout her appeal.  The August 2007 Appellate Brief 
Presentation (Brief) reiterates the appellant's contention to 
appeal the cause of death issue regarding a non-service 
connected disability.  The Brief also reiterates the 
appellant's position to appeal the denial of the DIC benefit 
claim which was based upon the service-connected 
disabilities.  The Brief does not list the service-connected 
disabilities nor acknowledge the veteran not meeting  the 10 
year total disability requirement under 38 U.S.C.A. § 1318.  

The Brief did not set forth VA regulations relevant to DIC 
claims nor demonstrate actual knowledge with respect to the 
first element.  Further, the Brief and the appellant's 
November 2006 Appeal to Board of Veterans' Appeals (Form 9) 
make it clear that the appellant continues to take the 
position that the veteran's death was caused by the 
disabilities for which he was not service-connected when he 
died. 

Regardless of the defect, the Board finds that the Hupp 
notice deficiencies did not affect the essential fairness of 
the adjudication.  Therefore, the presumption of prejudice is 
rebutted. For this reason, no further development is required 
regarding the duty to notify.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and providing an 
examination when necessary.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran's relevant VA and private 
medical treatment records have been obtained.  A VA medical 
examination has been provided.  Notwithstanding the veteran's 
claim that there are medical records from 1967 to 1968, as 
discussed above, there is no indication of any additional 
relevant records the RO failed to obtain.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in developing the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under 38 U.S.C.A. § 1318 are denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


